UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 Commission File No. 000-6404 Gateway Energy Corporation (Exact name of registrant as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1415 Louisiana Street, Suite 4100, Houston, Texas 77002 (Address and Zip Code of principal executive offices) (713) 336-0844 (Registrant’s telephone number) Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, $0.25 Par Value Preferred Stock Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNo X Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicated by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes NoX The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was $5,820,856. The number of shares outstanding of the registrant’s common stock, $0.25 par value as of March 18, 2011, was 23,480,853. DOCUMENTS INCORPORATED BY REFERENCE The following document is incorporated by reference into the indicated parts of this Annual Report to the extent specified in such parts: Part III of this Annual Report incorporates by reference information in the Proxy Statement for the 2011 Annual Meeting of Stockholders of Gateway Energy Corporation. INDEX PAGE PART I. 4 Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 7 Item 4. (Removed and Reserved) 7 PART II. 7 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 24 Item 9B. Other Information 25 PART III. 25 Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accounting Fees and Services 26 PART IV. 26 Item 15. Exhibits, Financial Statement Schedules 26 SIGNATURES. 28 2 GLOSSARY OF TERMS The abbreviations, acronyms, and industry terminology in this report are defined as follows: “Back-to-back purchase and sale contracts”, refers to natural gas purchased and sold based on the same published, monthly index price. “Bcf” refers to billion cubic feet of natural gas “Bbl” refers to barrel of liquid hydrocarbons of approximately 42 U.S. gallons “Btu” refers to British thermal unit, a common measure of the energy content of natural gas “Mcf” refers to thousand cubic feet of natural gas “MMBtu” refers to one million British thermal units “Mcfe” refers to thousand cubic feet equivalent “Mcfe” refers to natural gas or liquid hydrocarbons converted to Mcf equivalents using the ratio of 1.0 barrel of liquid hydrocarbons to 6.0 Mcf of natural gas 3 FORWARD-LOOKING STATEMENTS Statements made in this Annual Report on Form10-K and other reports and proxy statements filed with the Securities and Exchange Commission, communications to shareholders, press releases and oral statements made by representatives of Gateway Energy Corporation contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that relate to possible future events, our future performance, and our future operations. In some cases, you can identify these forward-looking statements by the use of words such as “may,” “will,” “should,” “anticipates,” “believes,” “expects,” “plans,” “future,” “intends,” “could,” “estimate,” “predict,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements are only our predictions. Actual results could differ materially from those projected in such forward-looking statements as a result of the risk factors set forth below in the section entitled “Factors Affecting Future Results” and elsewhere in this document.Therefore, we cannot guarantee future results, levels of activities, performance, or achievements. We are under no duty to update any of the forward-looking statements after the date of this document to conform them to actual results or to changes in our expectations. PART I ITEM 1.BUSINESS Gateway Energy Corporation (the “Company,” “Gateway,” “we,” or “our”), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992.Gateway’s common stock is traded in the over-the-counter market on the bulletin board section under the symbol GNRG.Our principal executive offices are located at 1415 Louisiana Street, Suite 4100, Houston, Texas 77024 and our telephone number is 713-336-0844. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company, Gateway Processing Company, Gateway Pipeline USA Corporation and CEU TX NPI, L.L.C. Gateway-Madisonville Pipeline, L.L.C. is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company. Access to our annual reports on Form 10-K, quarterly reports on Form 10-Q, our Code of Ethics and current reports on Form 8-K are available at Gateway’s website, www.gatewayenergy.com. Description of Business Gateway is engaged in the midstream energy business. We own and operate natural gas distribution, gathering and transmission pipeline systems located onshore the continental United States and offshore in federal and state waters of the Gulf of Mexico.For the year ended December 31, 2010, all of our revenue was generated under long-term contracts with either fee-based rates or with back to back purchases and sales based on the same published monthly index price.Our energydistribution activities do not require additional capital expenditures to hook up new wells nor do they require new drilling by our customers in order to replace revenues. Business Growth Strategy Our primary business objective is to achieve profitable and sustainable growth in the midstream energy business. We intend to achieve this objective by executing the following business strategies. ● Reducing general and administrative expenses. Our goal is to become a low-cost provider of midstream energy services and to leverage our fixed costs.We reduced general and administrative expenses by $749,944 or 32% from $2,353,287 incurred in the year ended December 31, 2009 to $1,603,343 incurred in the year ended December 31, 2010.In the past year, we reduced our financial staff by one person, terminated our contract investor relations representative, reduced our casualty and property insurance premiums (while increasing coverage amounts), and streamlined other operations. We will continue to review ways to reduce general and administrative expenses without sacrificing our ability to support and grow our operations. ● Expanding our energy distribution and transmission activities. By expanding our energy distribution and transmission activities, including those associated with long-term, fixed price contracts, we seek to increase the stability of our cash flow. We intend to expand the scope of our energy distribution activities through organic growth projects on our existing pipelines, by constructing new energy infrastructure, and by pursuing acquisitions. We seek to leverage our current pipelines, personnel, and customer relationships with end users and marketers in order to expand.However, we will also seek new opportunities unrelated to our current assets. For example, on October 18, 2010, we acquired four pipelines from Laser Pipeline Company, LP (“Laser”) for $1,100,000 in cash. The four pipelines are located in Guadalupe and Shelby Counties, Texas, Miller County, Arkansas, and Pettis County, Missouri. The pipelines deliver natural gas on an exclusive basis to plants owned by Tyson Foods, Inc. (“Tyson”) pursuant to contracts with Tyson. 4 ● Pursuing strategic acquisitions. We intend to continue pursuing strategic midstream acquisitions of midstream assets and companies that would diversify and extend our geographic, customer and business profile and provide visible organic growth opportunities for us. ● Pursuing the construction of new pipelines.We plan to evaluate the construction of new pipeline systems. Many of the construction opportunities we seek will bypass existing pipelines owned by local distribution companies (“LDCs”) and provide direct service from large diameter pipelines to end users (“LDC bypasses”). The four types of natural gas end users identified by the U.S. Energy Information Administration (“EIA”) are industrial, electric power, commercial, and residential consumers. In particular, we seek to leverage a growing base of relationships with end users and marketers. ● Minimizing commodity price exposure. Where possible,we intend to continue to pursue fee-based service agreements or back-to-back purchase and sale contracts which allow us to minimize significant direct commodity price exposure. ● Emphasizing long-term contracts. Where possible, we intend to continue to structure long-term contracts in order to increase our cash flow horizon. Our current contracts related to our natural gas distribution and transmission activities are all renewed on an annual basis, a biennial basis, or on a long-term basis. Our current contracts related to our natural gas gathering activities are all “life of lease”.When evaluating acquisitions or the construction of new pipelines, we will consider the length of the prospective contract when determining whether or not to proceed. ● Evaluation of sound financing alternatives. We plan to evaluate various financing alternatives to facilitate our growth, including corporate and project debt, equity and the creation of joint ventures and a master limited partnership. We also intend to maintain financial flexibility by employing a prudent long-term capital structure. Major Customers and Suppliers During the years ended December 31, 2010 and 2009, one company, Shell Energy North America L.P. supplied 100% of the totalnatural gas purchased.Gross sales to customers representing 10% or more of total revenue for the years ended December 31, 2010 and 2009 are as follows: Year Ended December 31, Dart Container Corporation 63% 60% Owens Corning 32% 36% The loss of either of our contracts with Dart Container Corporation or Owens Corning could have a material adverse effect on our business, results of operations and financial condition. Competition The natural gas industry is highly competitive.We compete against other companies in the gathering, transporting, processing and marketing business for gas supplies and for customers.Competition for gas supplies is primarily based on the availability of transportation facilities, cost-effectiveness of processing facilities, service and satisfactory price.In marketing, there are numerous competitors, including affiliates of intrastate and interstate pipelines, major producers, brokers and marketers.Most of our competitors have capital resources greater than us and control greater supplies of gas.Competition for marketing customers is primarily based on reliability and the price of delivered gas. 5 Because of the significantly higher costs to construct pipelines in marine environments and the difficulty of installing new onshore separation/dehydration and terminal facilities, it is likely that any new well that is completed within two miles of our existing offshore systems will be connected to our nearby systems.Since we became actively involved as the operator of these offshore systems, we have been successful in connecting every new, available well completed within that distance. Regulation The transportation and sale of natural gas in interstate commerce are subject to extensive regulation under the Natural Gas Act, the Natural Gas Policy Act of 1978 ("NGPA"), and other rules and regulations promulgated by the Federal Energy Regulatory Commission (“FERC”).We believe that our gathering, transmission and distribution activities are intrastate in nature and not subject to FERC's jurisdiction.The properties are, however, subject to regulation by various state agencies. Environmental and Safety Concerns Our operations are subject to environmental risks normally incidental to the construction and operation of pipelines, plants and other facilities for gathering, processing, transporting and distributing natural gas and liquid hydrocarbons.In most instances, the regulatory requirements relate to the discharge of substances into the environment and include controls such as water and air pollution control measures.Environmental laws and regulations may require the acquisition of a permit before certain activities may be conducted.Further, these laws and regulations may limit or prohibit activities on certain lands lying within wilderness areas, wetlands, areas providing habitat for certain species, or other protected areas.Our properties are also subject to other federal, state and local laws covering the handling, storage or discharge of materials used by us, or otherwise relating to protection of the environment, safety and health. Management believes we have obtained, and are in current compliance with all necessary and material permits, and that our operations are in substantial compliance with applicable material governmental regulations. Employees As of December 31, 2010, we had six employees, five of which were full-time employees. ITEM 1A.RISK FACTORS This item is not applicable for smaller reporting companies such as Gateway. ITEM 1B.UNRESOLVED STAFF COMMENTS The Company does not have any unresolved staff comments to disclose in this Item. ITEM 2.PROPERTIES Onshore Properties We own seven active onshore pipeline systems in the continental United States.One system is a fourteen-mile delivery system that transports natural gas for sale to industrial users in Waxahachie, Ellis County, Texas.The second system is a ten-inch, ten mile pipeline located near Madisonville, Madison County, Texas which transports natural gas from the Madisonville treating facility to two major pipelines. On January 7, 2010, we acquired a third system, the Hickory Creek Gathering System, located in Denton County, Texas in the core area of the Barnett Shale and currently servicing two significant producers.There are currently fifteen producing wells connected to the Hickory Creek Gathering System.Refer to Note 3 to the Consolidated Financial Statements for further discussion. 6 On October 18, 2010, we acquired four natural gas pipelines from Laser.The pipelines purchased deliver natural gas into four poultry processing and rendering plants owned by Tyson Foods, Inc. The pipelines are located in Center, Texas, Seguin, Texas, Texarkana, Arkansas and Sedalia, Missouri.Refer to Note 3 to the Consolidated Financial Statements for further discussion. Offshore Properties Gateway Offshore Pipeline Company owns pipelines that service producers in Texas and Louisiana offshore waters and Galveston Bay.These systems and related facilities are in waters up to 650 feet in depth and provide us the capability to gather and transport gas and liquid hydrocarbons to various markets.Our offshore systems consist of approximately 160 miles of three-inch to 16-inch diameter pipelines and related equipment which transport the natural gas and liquid hydrocarbons primarily under fee-based contracts. Net Profits Interest We own a 9.1% net profits interest in certain identified leases and wells owned and operated by Redwood Energy Production, L.P. ("Redwood") in the Madisonville Field insofar as they cover the Rodessa/Sligo and lower intervals, together with all interests acquired by Redwood in any additional oil and gas leases or rights to acquire oil and gas leases within a specified area of mutual interest ("AMI") and any interests acquired by Redwood in sands, zones, formations, horizons or in and to the depths acquired by Redwood in leases above or below the Rodessa/Sligo interval. Redwood is a subsidiary of GeoPetro Resources Company. There are currently four wells drilled in the AMI by Redwood in the Rodessa zone at approximately 12,000 feet. System Capacity The capacity of a pipeline is primarily a function of its diameter and length and its inlet and outlet pressures.Based upon normal operating pressures, our systems have a daily throughput capacity of over 800,000 Mcfe per day, which significantly exceeds the average daily throughput in December 2010 of approximately 32,200 Mcfe per day. Corporate Property In addition to the operating properties described above, we lease office space and own certain office equipment in our corporate office located at 1415 Louisiana Street, Suite 4100, Houston, Texas 77002. ITEM3.LEGAL PROCEEDINGS We are involved in ordinary, routine litigation from time to time incidental to our business. We are not presently a party to any other legal proceeding, the adverse determination of which, either individually or in the aggregate, would be expected to have a material adverse affect on our business or financial condition. ITEM4.(REMOVED AND RESERVED) PART II ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on the Over-The-Counter (“OTC”) Bulletin Board under the symbol GNRG.The following table sets forth the quarterly high and low bid prices for the common stock as reported on the OTC Bulletin Board for the periods indicated. These prices are based on quotations between dealers, and do not reflect retail mark-up, mark-down or commissions, and may not necessarily represent actual transactions. 7 Quarter Ended High Low March 31, 2010 June 30, 2010 0.49 0.26 September 30, 2010 0.33 0.22 December 31, 2010 0.36 0.23 Quarter Ended High Low March 31, 2009 June 30, 2009 0.39 0.30 September 30, 2009 0.45 0.29 December 31, 2009 0.40 0.32 Holders As of March 18, 2011, there were approximately 1,372 holders of record of our common stock. Dividends To date, we have not declared or paid any dividends on common stock. Our payment of dividends, if any, is within the discretion of our board of directors and will depend on our earnings, if any, capital requirements and financial condition, as well as other relevant factors. Our board of directors does not intend to declare any dividends in the foreseeable future. On December 7, 2009, we entered into a Credit Agreement with Meridian Bank.This agreement restricts our ability to pay dividends. ITEM 6.SELECTED FINANCIAL DATA This item is not applicable for smaller reporting companies such as Gateway. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following management's discussion and analysis, and the discussion of Gateway’s business beginning in Item 1 of this report, contains trend analysis and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Actual results could differ materially from those projected in the forward-looking statements throughout this document as a result of the risk factors set forth below in the section entitled “Factors Affecting Future Results” and elsewhere in this document. Critical Accounting Policies The following accounting policies are considered by management to be the most critical to the fair presentation of our financial condition, results of operations and cash flows.The policies are consistently applied in the preparation of the accompanying consolidated financial statements.Certain reclassifications have been made to the prior period statements to be consistent with the current presentation. Revenue Recognition Policy Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices.We purchase and sell the gas using the same index to minimize commodity price risk.Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser.Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported.Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons.Offshore transportation revenues are recognized at our receipt point. 8 Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period.Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized.Expenditures for maintenance and repairs are charged to expense as incurred.For the year ended December 31, 2010, property and equipment included $74,722 of equipment originally financed under a capital lease, net of $25,278 of accumulated amortization.Depreciation and amortization is calculated using the straight-line method over estimated useful lives ranging from six to thirty years for pipeline systems, gas plant and processing equipment, and from two to ten years for office furniture and other equipment.Upon disposition or retirement of pipeline components or gas plant components, any gain or loss is charged or credited to accumulated depreciation.When entire pipeline systems, gas plants or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. For the years ended December 31, 2010 and 2009, depreciation, depletion and amortization expense was $734,721 and $608,394, respectively.Property, plant and equipment and identifiable intangible assets are reviewed for impairment, in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360, “Property, Plant, and Equipment,” whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets.Impairments of long-lived assets recorded during the years ended December 31, 2010 and 2009 was $1,792,445 and $77,942, respectively.The impairment in 2010 consisted of $1,144,685 for the Madisonville system and $647,760 for the Net Profits Interest (“NPI”).The impairment in 2009 was recorded for the NPI. We determined an impairment analysis was necessary for our Madisonville pipeline system due to the continual depletion of reserves in 2010 and the near breakeven to below operating margin in the fourth quarter of 2010.In addition, the lack of activity by the producer to recomplete or perform previously announced workovers to increase volume output expected in 2010 contributed to the indication of impairment. Due to the impairment evaluation performed on our Madisonville pipeline system and the lack of revenue in 2010 from the NPI, we determined an impairment evaluation was also necessary for our NPI.In addition, the accumulation of costs by the producer significantly in excess of what was originally expected, the history of operating losses by the producer, and the inactivity by the producer on workovers and recompletions we expected to be finished or under construction in the fourth quarter of 2010 were indications of potential impairment. The Company estimated future cash flows and evaluated the likelihood of various outcomes using a probability weighted approach.To determine the fair value of the outcomes, we determined the sum of the discounted estimated future cash flows expected to result from the use of the assets.Upon completion of the evaluation using the probability weighted outcomes, it was determined that impairments of $1,144,685 for the Madisonville system and the total net book value of $647,760 for the NPI was necessary.We determined the NPI no longer had value due to the significant accumulated costs at the plant level by the producer and unlikely possibilities of the NPI receiving revenue.The Madisonville impairment pertained to assets in our Onshore operating segment, and the NPI impairment is related to our NPI operating segment. ASC Topic 820, “Fair Value Measurements” establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions.The Madisonville and NPI impairments were based on Level 3, unobservable inputs, including conversations with the producer of the NPI concerning future plans for the Madisonville field as well as preliminary results from their annual reserve report. Additionally, no revenue had been recognized during 2010 or 2009 for the interest and the Madisonville system is barely operating at break-even.After the impairment, the NPI has zero fair value and the Madisonville system has a $979,987 fair value. Goodwill and Other Intangibles FASB ASC Topic 350, “Intangibles, Goodwill, and Other” addresses the methods used to capitalize, amortize and to assess the impairment of intangible assets.In evaluating our intangible assets, management considered all of the criteria set forth in FASB ASC Topic 350 for determining useful life.Management performs the annual impairment test for intangible assets in the fourth quarter of each fiscal year or when changes in circumstance indicate impairment.We determined an impairment analysis was necessary for the Virgin contract as Virgin employees informed us subsequent to the 2010 year-end that their leases at East Cameron Blocks 122,123 and 134 had expired, they had no plans to re-lease the acreage, and that they were required under the terms of their former leases with the Bureau of Ocean and Energy Management to plug and abandon the platforms located on those leases. As such, the related contract to that producer does not have any value and an impairment of the value of the contract of $72,951 was necessary.During the third quarter of 2009, intangible assets related to contracts with producers were impaired due to the abandonment of platforms by the producers.As such, we recognized approximately $52,000 of impairment for the year ended December 31, 2009.The impairments are for assets in our Offshore operating segment. 9 Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management’s significant estimates include depreciation of long-lived assets, amortization of deferred loan costs, deferred tax valuation allowance, valuation of assumed liabilities, intangible lives, impairment and valuation of the fair value of our long-lived assets, pipeline asset allocations, asset retirement obligations, and valuation of stock based transactions. Actual results could differ from those estimates. Accounting Pronouncements and Recent Regulatory Developments In June 2009, the FASB issued an update to ASC Topic 810, “Consolidation” which requires a qualitative rather than a quantitative approach to determine the primary beneficiary of a variable interest entity (“VIE”).The update amends certain guidance pertaining to the determination of the primary beneficiary when related parties are involved, and it amends certain guidance for determining whether an entity is a VIE. Additionally, this Topic requires continuous assessments of whether an enterprise is the primary beneficiary of a VIE. This topic was effective January1, 2010, and its adoption did not impact the Company’s consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06, “Improving Disclosures about Fair Value Measurements” (ASU 2010-06). This update provides amendments to Topic 820 and requires new disclosures for 1) significant transfers in and out of Level 1 and Level 2 and the reasons for such transfers and 2) activity in Level 3 fair value measurements to show separate information about purchases, sales, issuances and settlements. In addition, this update amends Topic 820 to clarify existing disclosures around the disaggregation level of fair value measurements and disclosures for the valuation techniques and inputs utilized (for Level 2 and Level 3 fair value measurements). The provisions in ASU 2010-06 are applicable to interim and annual reporting periods beginning subsequent to December 15, 2009, with the exception of Level 3 disclosures of purchases, sales, issuances and settlements, which will be required in reporting periods beginning after December 15, 2010. The adoption of ASU 2010-06 did not have a material impact to the Company’s consolidated financial statements. In February 2010, the FASB issued ASU No.2010-09, “Amendments to Certain Recognition and Disclosure Requirements” (ASU 2010-09). This update amends Topic 855 and gives a definition to SEC filers, and requires an SEC filer to assess for subsequent events through the issuance date of the financial statements. This amendment states that an SEC filer is not required to disclose the date through which subsequent events have been evaluated for a reporting period. ASU 2010-09 becomes effective upon issuance of the final update. The Company adopted the provisions of ASU 2010-09 for the period ended March31, 2010. In July 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act, which contained a permanent exemption from Section 404(b) of the Sarbanes-Oxley Act of 2002 for public companies with less than $75 million in market capitalization. The law did not impact the Company’s consolidated financial statements. Results of Operations General We evaluate our segments based on operating margin, which is defined as revenues less cost of purchased gas and operating and maintenance expenses.Such amounts are before general and administrative expense, depreciation, depletion and amortization expense, interest income or expense or income taxes.Operating margin is not a GAAP measure but the components of operating margin are computed by using amounts that are determined in accordance with GAAP.A reconciliation of operating margin to net income (loss) is presented in Note 11 to the Consolidated Financial Statements. 10 The Henry Hub closing monthly index price for natural gas during the year ended December 31, 2010 averaged $4.39 per MMBtu, compared to $3.99 for the same period of the prior year.In the accompanying financial statements, our revenues from sales of natural gas, along with the cost of natural gas purchased, increased proportionately from prior year levels.Because we buy and sell gas under back-to-back contracts that are priced at the beginning of the month, based upon established gas indices to minimize commodity price risk, our net operating margin is relatively insensitive to fluctuations in the market price of gas.Accordingly, we evaluate each of our activities based on the operating margin it produces.Management reviews and evaluates the operations of three main segments—Onshore operations, Offshore operations and Net Profits Interest. Total Operations Year Ended December 31, Revenues $ $ $ Operating margin Depreciation, depletion, and amortization Operating margin for the year ended December 31, 2010 decreased approximately $749,000 from the prior year.Offshore operating margin decreased approximately $1,443,000; Onshore operating margin increased approximately $689,000 and the Net Profits Interest operating margin increased by approximately $5,000.These segments are discussed individually below in greater detail. Operating margin for the year ended December 31, 2009 increased approximately $268,000 from the prior year.Offshore operating margin increased approximately $804,000; Onshore operating margin decreased approximately $526,000 and the Net Profits Interest operating margin decreased by approximately $10,000.These segments are discussed individually below in greater detail. Onshore Operations Year Ended December 31, Revenues $ $ $ Operating margin Depreciation and amortization Onshore operating margin for the year ended December 31, 2010 increased approximately $689,000 from the prior year, primarily due to transportation revenues on the Hickory Creek gathering system acquired in January 2010, which generated operating margin of approximately $683,000 for the year ended December 31, 2010 and on the Laser transportation systems acquired in October 2010, which generated approximately $49,000 in operating margin for the 74 days we owned the systems.An increase in operating margin of approximately $33,000 at the Waxahachie distribution system was primarily due to an approximate 2% increase in volumes sold to customers.We attribute the increase in volumes sold to customers at the Waxahachie distribution system in 2010 primarily to improved economic conditions, which improvement has continued into early 2011.However, operating margin contribution from the Madisonville pipeline decreased by $76,508 or 75% for the year ended December 31, 2010 compared to the prior year.The Madisonville pipeline was plagued by continuing lower volumes due to depletion of the Madisonville field and an unfavorable change in the billing methodology. Our Madisonville pipeline contributed a negligible amount to operating margin for the year ended December 31, 2010, and we foresee a negligible contribution to operating margin unless the operator implements a work program to improve natural gas production. Onshore operating margin for the year ended December 31, 2009 decreased approximately $526,000 from the prior year.Operating margin on the Waxahachie distribution system decreased by $431,286 or 45% to $519,721 due to lower sales volumes attributable to a permanent plant shutdown in December 2008.Furthermore, operating margin on the Company’s Madisonville pipeline system continued to decrease due to lower throughput volumes from production decline of the Madisonville field. 11 Offshore Operations Year Ended December 31, Revenues $ $ $ Operating margin Depreciation and amortization Offshore operating margin for the year ended December 31, 2010 decreased $1,443,000 compared to the prior year due to decreased throughput volumes on the Company’s East Cameron 359 pipeline system.Operating margin on the East Cameron 359 pipeline for the year ended December 31, 2009 was favorably impacted by $1,435,177 from temporary volumes.The East Cameron 359 pipeline system was used as an alternate pipeline for several producers while the main Sea Robin pipeline was temporarily out of service.The Sea Robin pipeline used by the producers was activated in January 2010, and the East Cameron 359 system is no longer being used as an alternate route.Another significant decrease in operating margin at the Company’s Bolivar pipeline system occurred in the fall of 2010 as the operator shut-in production.The field resumed production in November 2010, but it is unclear whether future throughput on the Bolivar pipeline system will increase back to levels seen in 2009.The decrease in operating margin at the Bolivar pipeline system for the full year ended December 31, 2010 was partially offset by the resumption of significant initial throughput volumes at the High Island A-389 pipeline system.The Company’s High Island A-389 system had been out of service since Hurricane Ike and came back online in late April 2010.However, throughput volumes at the High Island A-389 system also began to decline in the second half of 2010 and have not returned to levels seen in May 2010 and June 2010.Workover and drilling activity in the Gulf of Mexico remained depressed in 2010. Offshore operating margin for the year ended December 31, 2009 increased $804,000 compared to the prior year entirely due to increased throughput volumes on the Company’s East Cameron 359 pipeline system.The East Cameron 359 pipeline operating margin for the year ended December 31, 2009 was favorably impacted by temporary volumes as an alternate pipeline for several producers while the main Sea Robin pipeline was temporarily out of service.This increase was partially offset by a 6.8 Bcf net reduction in volumes at the Company’s seven other offshore pipeline systems.The Company’s A-389 pipeline system remained off-line from damage caused by Hurricane Ike in 2008 and throughput volumes on other systems continued declining as workover and drilling activity in the Gulf of Mexico remained depressed. Net Profits Interest Operations Year Ended December 31, Revenues $
